Citation Nr: 1106304	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-39 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
fibromyalgia (manifested by depression, fatigue, sleep 
disturbance, memory deficit, lack of concentration, joint pain, 
decreased sex drive, and headaches) and Raynaud's of the hands 
and feet.  

2.  Entitlement to a rating in excess of 40 percent for low back 
strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, WA and Pittsburg, 
PA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of procedural history, the Veteran had been granted 
service connection for an undiagnosed illness manifested by 
fatigue, sleeplessness, memory loss; an undiagnosed illness 
manifested by tension headaches; and Raynaud's disease, 
separately rated as 10, 10, and 20 percent disabling, 
respectively.  A May 2003 rating decision then granted service 
connection for fibromyalgia and assigned a 40 percent evaluation.  
However, the 40 percent rating for fibromyalgia encompassed the 
formerly "undiagnosed" conditions mentioned above to afford the 
Veteran a higher rating.  In the March 2005 decision on appeal, 
the RO increased the rating to 50 percent disabling and evaluated 
the previously service-connected symptoms of Raynaud's disease 
and symptoms of fibromyalgia together indicating that the law did 
not allow compensation for the same symptoms more than once.  
However, the Board notes that the basis for the increased rating 
for his fibromyalgia was due the Veteran's psychiatric symptoms 
in which he was evaluated as 50 percent disabling under 
Diagnostic Code 9434 for Major Depressive Disorder, and his 
symptoms of Raynaud's disease did not appear to be considered.  
In other words, the discussion of the reasons and bases clearly 
demonstrated that the RO did not rely on any overlapping 
symptoms.  

On remand, the RO must fully reconsider all evaluations assigned 
for fibromyalgia and its "component disabilities" of depression, 
fatigue, sleep disturbance, memory deficit, lack of 
concentration, joint pain, decreased sex drive, headaches, and 
Raynaud's of the hands and feet and determine whether it is more 
advantageous to the Veteran to be rated for the components or for 
the systemic fibromyalgia.  It is important to recognize that 
effects of depression, anxiety, Raynaud's like symptoms, sleep 
disturbance, fatigue, and headaches may indeed be separated out 
under Code 5025, as fibromyalgia may be rated "with or without" 
such associated conditions.  

Also, a subsequent rating decision in February 2006 deferred the 
issue seeking an increased rating fibromyalgia until a VA 
psychiatric examination was done.  A review of the claims file 
reflects that a psychiatric examination was never completed.  The 
Board notes that a February 2007 examination was ordered by VA 
through the American Consulate General in Frankford, however, 
this examination did not address the severity of the Veteran's 
psychiatric symptoms, Raynaud's disease, headaches, fibromyalgia, 
sleep disturbance, fatigue, or any other symptoms that have been 
associated with the Veteran's disability.  Also subsequent 
medical records indicated that he had a worsening of symptoms of 
Raynaud's syndrome and now described a low back disorder as 
"[ankylosing] spondylitis" and indicative of radiculopathic 
changes.  See March 2008 report, an undated case history, and 
August 2007 physician's letter.  

The VCAA requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  Therefore, the Board is of the 
opinion that the Veteran should be provided the appropriate VA 
examinations with adequate assessment of all symptoms associated 
with his service-connected fibromyalgia and low back strain.  

Additionally, it appears that pertinent medical evidence remains 
outstanding.  In November 2007, the Veteran submitted evidence 
that showed that Social Security Administration (SSA) disability 
benefits had been awarded.  Also, September 2006 correspondence 
from the Office of Personnel Management indicated that in review 
of his medical records, he was found to be disabled from his 
position as a carrier due to depression and fibromyalgia.  A 
review of the record reveals that VA has not made an attempt to 
obtain the SSA or US Postal Service records.  VA has a statutory 
duty to acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
Further, Veterans Claims Assistance Act of 2000 (VCAA) emphasizes 
the need for VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Of particular 
significance here, the VCAA requires VA to continue its efforts 
to obtain records and notify the appellant if we cannot get the 
records.  38 U.S.C.A. §  5103A (b)(3) (West 2002).

The Board notes that during the pendency of the appeal the 
Veteran moved from the United States to Germany, and then to 
Croatia.  In the last correspondence received by the Veteran in 
August 2009, the Veteran provided a new mailing address in 
Croatia; however, VA records were updated in December 2009 that 
showed an address in Colorado.  Prior to any development, the 
RO/AMC should verify the Veteran's current address.  

Furthermore, after the claims folder was forwarded to the Board 
for review on appeal, additional medical evidence was received in 
August 2009 that related to the Veteran's increased rating 
fibromyalgia and low back strain claims.  No waiver of initial RO 
consideration of this evidence was provided.  The provisions of 
38 C.F.R. § 20.1304 (2010) specifically provide that any 
pertinent evidence referred to the Board by the agency of 
original jurisdiction under § 19.37(b), "must be referred to the 
agency of original jurisdiction (RO) for review, unless this 
procedural right is waived by the appellant or representative, or 
unless the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without such 
referral."  This evidence, which relates to the Veteran's claims 
on appeal, is pertinent.  In the absence of a waiver by the 
Veteran of initial RO consideration of this evidence, the Board 
is bound to remand the case to the RO to provide original 
consideration in accordance with the governing regulation.

Finally, on remand the RO must consider the application of 38 
C.F.R. § 3.321(b), permitting extraschedular evaluation, with 
regard to each service connected disability.  That regulation 
would permit, potentially, assignment of up to a 100 percent 
evaluation for each disability, triggering potential entitlement 
to ancillary and special compensation benefits.  The assignment 
of a single TDIU which encompasses all disabilities is not the 
equivalent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify the 
Veteran's current address, including by 
contacting the Veteran himself or his service 
representative, if necessary.  All subsequent 
correspondence from VA to the Veteran should 
be sent to the most recently established 
correct address of record.

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his low back 
strain and fibromyalgia, as well as 
depression, fatigue, sleep disturbance, 
memory deficit, lack of concentration, joint 
pain, decreased sex drive, headaches, and 
Raynaud's of the hands, then secure complete 
clinical records of all such evaluations 
and/or treatment from the sources identified.  
If any records sought are unavailable, the 
Veteran and his representative should be so 
notified.

3.  The Veteran should be advised that VA is 
in the process of obtaining his Social 
Security and United States Postal Service 
records.  

4.  SSA should be contacted, and all medical 
evidence and documentation associated with 
the grant of SSA disability benefits should 
be requested.  All records received from SSA 
must be added to the Veteran's claims file.  
If the search for such records has negative 
results, documentation to that effect must be 
included in the claims file.  

5.  The United States Post Office and/or the 
Office of Personnel Management (OPM) should 
be contacted, and all medical evidence that 
was associated with OPM's finding that the 
Veteran was disabled from his position as a 
carrier due to depression and fibromyalgia 
should be requested.  If the search for such 
records has negative results, documentation 
to that effect must be included in the claims 
file.  

6.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo appropriate VA 
examinations to determine the current 
severity of his service- connected low back 
strain and fibromyalgia (manifested by 
depression, fatigue, sleep disturbance, 
memory deficit, lack of concentration, joint 
pain, decreased sex drive, and headaches) and 
Raynaud's of the hands and feet.  All 
indicated studies should be performed, and 
all clinical findings should be reported in 
detail.  Based on the examinations and a 
review of the record:

a.  with regard to the Veteran's service-
connected low back strain, the examiner 
should use a goniometer or similar device 
to measure the Veteran's range of motion 
in his thoracolumbar spine; the results 
must be recorded.  If such an instrument 
is not used in determining range of 
motion, the examiner must specifically 
explain why its use was not warranted or 
necessary.  The examination report should 
identify any objective evidence of pain 
and associated objective neurological 
abnormalities, to include neurological 
abnormalities in either lower extremity.  
The examination report should also 
identify any recent incapacitating 
episodes that the Veteran has experienced 
in the past 12 months, and the specific 
causes of such episodes.  The clinician 
should also discuss how the Veteran's 
disability impacts his employment (if at 
all) and his activities of daily living.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also discuss 
whether pain significantly limits the 
Veteran's functional ability during 
flare-ups or when the thoracolumbar spine 
is used repeatedly over a period of time.  
Any and all opinions must be accompanied 
by a complete rationale. 

b.  with regard to the Veteran's 
fibromyalgia, the examiner should 
identify all current disabilities and 
manifestations associated with 
fibromyalgia, and should describe such in 
full.  The examiner should be provided 
with the rating criteria for 
fibromyalgia, Raynaud's disease, 
headaches, and major depressive disorder 
and address the Veteran's related 
symptoms against the relevant criteria.  
(See Diagnostic Codes 5025, 6354, 7117, 
8100 and 9434).  The clinician should 
also discuss how this disability impact 
the Veteran's employment (if at all) and 
his activities of daily living.  Any and 
all opinions must be accompanied by a 
complete rationale. 

If the Veteran is living in Croatia at the 
time of the examination, the RO/AMC should 
tailor its assistance to schedule the 
examinations through the American Consulate 
or Embassy in Croatia.

(The Veteran is hereby notified that it is 
his responsibility to report for the 
examination(s) and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. § 3.655 
(2010).)

5.  The RO/AMC should review the claims file 
to ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  

Then, readjudicate the claims on appeal.  
Readjudication must include a full discussion 
of the impact of 38 C.F.R. § 4.14 and the 
application of those Diagnostic Codes most 
beneficial to the Veteran, as well as a 
discussion of 38 C.F.R. § 3.321(b).  If any 
of the benefits sought remain denied, issue 
an appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the Veteran unless he is 
notified.  









The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


